Citation Nr: 0925702	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, 
including as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for bipolar disorder 
with depression.

5.  Entitlement to service connection for a left elbow 
disability.

6.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
November 1963 to August 1967, including service in Vietnam 
from February 1966 to February 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in St. Petersburg, Florida.  
The Board remanded the appeal in October 2004 to afford the 
Veteran a hearing.  A personal hearing was held before the 
undersigned Veterans Law Judge in February 2005.  In an 
October 2005 decision, the Board denied the Veteran's claims 
for service connection for a ganglion cyst of the right 
wrist, hypertension, bipolar disorder with depression, 
posttraumatic stress disorder (PTSD), and joint pain, and 
remanded his claims for service connection for hearing loss, 
tinnitus, a left elbow spur, and a low back disability.  

The Veteran then appealed the denied claims to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2007 joint motion to the Court, the parties (the 
Veteran and the VA Secretary) requested that the Board 
decision be vacated as to the issues of service connection 
for hypertension and a psychiatric disorder, and that these 
two issues be remanded.  The parties noted that the Veteran 
had withdrawn his appeals as to the issues of service 
connection for a left wrist disability, joint pain, and PTSD.  
In an August 2005 Court order, the joint motion was granted, 
the Board's October 2005 decision was vacated as to the 
issues of service connection for a psychiatric disorder other 
than PTSD and service connection for hypertension, and these 
issues were remanded.  The case was subsequently returned to 
the Board.  In September 2007, the Board remanded these two 
issues to the RO for additional development.  The case was 
subsequently returned to the Board.

In a July 2007 letter, the Veteran referred to diabetes.  
Since he seems to be raising a claim, this matter is referred 
to the RO for appropriate action.   


FINDINGS OF FACT

1.  Bilateral hearing loss began many years after active duty 
and was not caused by any incident of service.

2.  Tinnitus began many years after active duty and was not 
caused by any incident of service.

3.  Hypertension began many years after active duty and was 
not caused by any incident of service, and service connection 
is not in effect for an acquired psychiatric disorder.

4.  An acquired psychiatric disorder, to include bipolar 
disorder and depression, began many years after active duty 
and was not caused by any incident of service.

5.  A left elbow disability began many years after active 
duty and was not caused by any incident of service.

6.  A low back disability began many years after active duty 
and was not caused by any incident of service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, directly or 
presumptively, in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§7 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Hypertension was not incurred in or aggravated during 
active service and is not proximately due to or the result of 
a service-connected acquired psychiatric disability, nor may 
the service incurrence of hypertension be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  Bipolar disorder with depression was not incurred in or 
aggravated during active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  A left elbow disability was not incurred, directly or 
presumptively, in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A low back disability was not incurred, directly or 
presumptively, in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009)(To have been prejudicial to the veteran, the defects 
in notice must be shown to have affected the essential 
fairness of the adjudication).

The RO provided notice to the Veteran in letters dated in 
November 2001, November 2005 and October 2007, issued after 
the June 1998 decision and prior to the August 2002 and 
October 2003 decisions on appeal, regarding what information 
and evidence is needed to substantiate his claims for service 
connection.  The letters also advised as to what information 
and evidence must be submitted by the Veteran, and the types 
of evidence that will be obtained by VA, and provided him 
with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disabilities.  The claims for service connection for 
hearing loss, tinnitus, an elbow spur and a low back 
disability were last readjudicated in February 2006, and the 
claims for service connection for a psychiatric disorder and 
hypertension were last readjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, and lay statements.  

The VA examinations are further discussed below, but the 
Board finds that the examinations provide a sound basis on 
which to adjudicate the claims at hand.   See Nieves-
Rodriguez, 22 Vet. App. 295 (2008) (guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case). 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439 (1995).  The Board notes that VA amended its 
regulation pertaining to secondary service connection during 
the pendency of this appeal, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  However, as discussed below, the secondary service 
connection claim for hypertension is on the basis of a link 
to a psychiatric disability.  Since service connection for a 
psychiatric disability is herein denied, either version of 
38 C.F.R. § 3.310 is of no avail to the claim.   

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and certain chronic diseases, 
including arthritis, psychoses, hypertension, or 
sensorineural hearing loss, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to in-service exposure to jet engine noise in 
the Air Force.  He has stated he wore hearing protection some 
of the time while working near the airplanes, and that that 
he first noticed tinnitus upon returning home from Vietnam.  
The Board notes that the Veteran served in the Air Force in 
Vietnam from February 1966 to February 1967.

With respect to whether the Veteran experienced acoustic 
trauma during service, the Board notes that his personnel 
records indicate that his primary military occupational 
specialty (MOS) during service was a Weapons Mechanic. The 
Board has no reason to doubt the Veteran's credibility on the 
matter of his exposure to acoustic trauma.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87 (1992).

Service treatment records are negative for a diagnosis of 
hearing loss, and are negative for complaints or diagnosis of 
tinnitus.  In June 1967, the Veteran reported that he could 
not hear in his left ear.  On examination, both ear canals 
were blocked with cerumen (ear wax), and he was referred to 
the ear, nose and throat department.  On discharge medical 
examination in July 1967, the Veteran's ears were listed as 
normal.  Tinnitus was not diagnosed.  Audiometric testing on 
separation examination revealed right ear decibel thresholds 
of 5 (20), 0 (10), 0 (10), 10 (20), and 5 (10), and left ear 
decibel thresholds of 0 (15), 0 (10), 0 (10), 0 (10), and 5 
(10), at the respective frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz.  [Pure tone thresholds are reported both in 
ASA and ISO (ANSI) units.  The figures in parentheses 
represent ISO (ANSI) units, and are provided for data 
comparison purposes.]  The Veteran's physical profile 
(PULHES) included H-1 (normal) for hearing.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  In a July 1967 report 
of medical history, the Veteran denied a history of hearing 
loss and ear trouble.

There is no evidence of hearing loss within the year after 
service, as required for a presumption of service connection 
for sensorineural hearing loss.  Post-service medical records 
are negative for hearing loss or tinnitus for many years.

A July 1997 VA discharge summary reflects that the Veteran 
had chronic external otitis.

On VA examination in February 1998, the Veteran reported a 
history of noise exposure during service in the Air Force.  
He said he first noticed ringing in his ears on his first 
quiet night after returning from Vietnam.  He complained of 
current tinnitus and hearing loss.  Audiometric testing 
revealed right ear decibel thresholds of 15, 10, 20, 40, and 
35, and left ear decibel thresholds of 10, 10, 20, 45, and 
45, at the respective frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz.  The diagnosis was moderate high-frequency 
sensorineural hearing loss in each ear.

In December 1999, the Veteran submitted a lay statement from 
a friend, R.G., who said that the Veteran recently called him 
and asked him about the time the Veteran stayed with him 
after returning from Vietnam.  R.G. stated that he recalled 
the Veteran turning up the volume of the television in order 
to go to sleep, because of the ringing in his ears.

On VA examination in December 2005, the Veteran reported a 
history of noise exposure during service in the Air Force.  
He said he first noticed ringing in his ears after returning 
from Vietnam.  He complained of current tinnitus and hearing 
loss.  Audiometric testing revealed right ear decibel 
thresholds of 10, 10, 30, 55, and 50, and left ear decibel 
thresholds of 10, 10, 15, 55, and 45, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The 
diagnosis was bilateral sensorineural hearing loss.  The 
examiner stated that he could not provide an opinion 
regarding the etiology of the tinnitus without resorting to 
speculation, and that it was less likely than not that the 
tinnitus was due to the same etiology as the hearing loss.  
He noted that the Veteran's tinnitus preceded his hearing 
loss according to his audiometric records, and that he would 
expect noise-induced tinnitus to be accompanied by noise-
induced hearing loss.  He opined that the Veteran's hearing 
loss was less likely than not related to his active service. 
He noted that audiometric testing showed that the Veteran's 
hearing was normal at the time of his discharge from military 
service.

Based on the audiometric results shown at the February 1998 
and December 2005 VA examination, the Veteran has a current 
hearing loss disability of both ears, under the standards of 
38 C.F.R. § 3.385.  The question remaining is whether this 
disability, and tinnitus, are related to service.

The Veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  The 
Board notes that under certain circumstances lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The Courts have in the past held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

The Board finds that the service treatment records are 
negative for hearing loss and tinnitus.  Although the Veteran 
and his friend now state that his ears were ringing on one 
night in early 1967, after his return from Vietnam, these 
recent statements are contradicted by his July 1967 
contemporaneous report of medical history, in which he denied 
hearing loss and ear trouble.  The Board finds that 
continuity of hearing loss and tinnitus symptoms since 
service are not shown.  As to a causal relationship between 
his current hearing loss or tinnitus and service, the Veteran 
is not qualified to offer an opinion because the question of 
etiology of these conditions is not lay-observable and 
requires medical expertise.

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral hearing loss is etiologically related to service or 
any incident therein.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  Thus, the Board finds that the lack of any 
evidence of bilateral hearing loss disability and tinnitus 
for 30 years between the period of active duty and the 
evidence showing treatment for bilateral hearing loss and 
tinnitus is itself evidence which tends to show that no such 
disability was incurred as a result of service.

The December 2005 VA examiner concluded that it was not 
likely that the Veteran's hearing loss was due to noise 
exposure in service.  There is no competent evidence of 
record linking the current hearing loss, first shown decades 
after active duty, to any incident of service.

Moreover, the December 2005 VA examiner indicated that any 
opinion as to causation of the tinnitus would be speculative; 
the examiner elaborated by explaining the interplay between 
tinnitus and hearing loss.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility. See 38 C.F.R. § 3.102.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is 
otherwise no medical evidence linking the post-service 
disorder to service.  

The weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral hearing 
loss and tinnitus began many years after his active duty and 
were not caused by any noise exposure in or incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss and 
tinnitus, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's service treatment records are silent for 
complaint, finding, or treatment with respect to 
hypertension.  On entrance medical examination in October 
1963, his blood pressure was 128/66.  The reports of the 
Veteran's July 1967 service separation examination and 
medical history reflect that he reported that he did not have 
and had never had high blood pressure.  The examination 
indicates that his heart and vascular system were normal and 
his blood pressure was 130/70.

There is no competent medical evidence that the Veteran had 
hypertension during his active service or within one year of 
discharge from his active service.  

Post-service medical records reflect that the Veteran has 
been diagnosed with hypertension since at least 1997.  The 
report of a February 1998 VA examination reflects that the 
Veteran reported that he had hypertension since the early 
1970s.  The examiner diagnosed poorly controlled 
hypertension.  This recitation of the Veteran's history that 
is not subsequently followed up by further comment by the 
examiner does not constitute probative nexus evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  As such, no weight is accorded this evidence.    

During the Veteran's personal hearing in February 2005, he 
testified that his blood pressure was a little high in 
service, but no medications were prescribed.  He indicated 
that hypertension should be service connected if it is 
related to his mental problems.

At a November 2007 VA examination, the examiner noted that 
she had reviewed the Veteran's medical records, including his 
service treatment records.  She concluded that there was no 
objective evidence of elevated blood pressure readings or 
hypertension during active military duty.  The examiner 
opined that the Veteran's hypertension was not caused or 
aggravated by his diabetes mellitus.  She did not opine as to 
any relationship between the Veteran's current psychiatric 
disorder and hypertension.

As there is no competent medical evidence indicating that the 
Veteran had hypertension during his active service or within 
one year of discharge, or that his currently manifested 
hypertension is related to active service, and as there is 
competent medical evidence indicating that he did not have 
hypertension during active service, the Board concludes that 
a preponderance of the evidence is against a finding that the 
Veteran's currently manifested hypertension existed during 
his active service, within one year of discharge from his 
active service, or is otherwise related to his active 
service.

The Veteran has asserted that he incurred hypertension during 
his period of active service.  As to a causal relationship 
between his current hypertension and service, the Veteran is 
not qualified to offer an opinion because the question of 
etiology of his hypertension is not lay-observable and 
requires medical expertise.   In this regard, the Board finds 
that a lay person is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as opining 
that his current psychiatric disorder is related to his in-
service complaints.  See Jandreau, supra (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the current hypertension and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The November 2007 VA examiner concluded that it was not 
likely that the Veteran's hypertension was incurred in 
service. There is no competent evidence of record linking the 
current hypertension, first shown decades after active duty, 
to any incident of service.

To the extent that the Veteran is claiming secondary service 
connection for hypertension as related to psychiatric 
disability, the Board cannot grant such claim since service 
connection is not in effect for any psychiatric disorder.  

With consideration of the Board's decision herein, service 
connection for an acquired psychiatric disorder has not been 
established.  Because service connection for an acquired 
psychiatric disorder has not been established, it is 
impossible for the Veteran to establish entitlement to 
service connection for hypertension as secondary to an 
acquired psychiatric disorder.  Therefore, his claim for 
service connection for hypertension as secondary to an 
acquired psychiatric disorder must be denied due to an 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Psychiatric Disorder 

The Veteran contends that he incurred a psychiatric disorder, 
specifically bipolar disorder and depression, in service.

Service treatment records reflect that in June 1965, while 
the Veteran was stationed at an Air Force Base in the United 
States, he complained of feeling nervous and smoking heavily.  
He reported that he liked his work and got along with his 
fellows.  Librium was prescribed.  He continued to complain 
of nervousness and anxiety in August and September 1965.  On 
neuropsychiatric consult in September 1965, the examiner 
noted that the Veteran had a history of latent chronic 
anxiety relating to parental conflict and problems with his 
goal in life.  A week later in September 1965, he was noted 
to have slight depression; Elavil was prescribed.  An October 
1965 neuropsychiatric consultation report indicates that the 
Veteran's orientation to his problems was good.  He was 
temporarily disqualified under "35-9."  It was believed 
that the Veteran had good insight and represented no true 
risk.  In December 1965, the Veteran was screened and cleared 
in accordance with the Human Reliability Program (AFR 35-9).  
During this period, the Veteran's work performance reports 
were very good, and it was also noted that he was attending 
college while off duty.  A performance report for the period 
from August 1966 to January 1967 (while the Veteran was in 
Vietnam) described the Veteran's work as outstanding, and 
recommended him for promotion.

The remaining service treatment records are silent for 
complaint, finding, or treatment with respect to any 
psychiatric disability.  The reports of the Veteran's July 
1967 service separation examination and medical history 
reflect that the Veteran reported that he did not have 
depression or excessive worry or nervous trouble of any sort.  
The examination report reflects that he was psychiatrically 
normal.

Post-service medical records are negative for a psychiatric 
disorder until the 1990s.

A November 1995 VA treatment record reflects that the Veteran 
had a history of major depression without psychosis and had 
been followed for two years by a private physician, Dr. C.  
On examination, the Veteran was extremely irritable and 
anxious.  He reported current marijuana use.  He stated that 
he had been taking Prozac and alprazolam.  The examiner 
indicated a diagnostic impression of history of depression 
with no psychosis, continued his Prozac, and discontinued his 
alprazolam.

VA medical records reflect that in July 1997, the Veteran was 
hospitalized for two weeks for treatment of polysubstance 
abuse and substance-induced mood disorder.  He reported a 
history of depressive episodes in the past five years, with 
prior outpatient care.  He denied current psychiatric 
complaints.  The Veteran completed a standard residential 
substance abuse rehabilitation program.

A February 1999 letter from P.W.C., M.D., a private 
psychiatrist, reflects that he had treated the Veteran from 
June 1993 to October 1995.  He said that the Veteran 
initially presented with reports of a long history of 
psychiatric symptoms, and complained of depression.  Dr. C. 
stated that the Veteran reported that he abused drugs and 
alcohol after returning from Vietnam, and subsequently had 
problems with irritability and mood swings.  He indicated 
that when he last saw the Veteran, his diagnosis was bipolar 
disorder, mixed.

In a report of a February 1998 VA psychiatric examination, 
the examiner opined that the Veteran did not fit the criteria 
for either a bipolar disorder or PTSD.  The Veteran gave a 
long history of substance abuse, and said he was first 
treated by a psychiatrist for substance dependence in 1970.  
He said he stopped substance use seven months ago.  The Axis 
I diagnoses were history of alcohol dependence, history of 
marijuana dependence, history of cocaine dependence, history 
of narcotic dependence, and history of substance-induced mood 
disorder.  Subsequent VA treatment records reflect 
psychiatric diagnoses including bipolar disorder.

A May 2001 VA psychiatry note by C.C., MD, reflects that the 
Veteran had a history of bipolar affective disorder and 
chronic cannabis dependence.  Dr. C. noted that the Veteran 
described mood swings but as in the past, his symptoms were 
not entirely clear and were likely masked by self-medication.  
He said he informed the Veteran of the difficulty in treating 
him given his ongoing use of cannabis.  The diagnoses were 
cannabis abuse, continuous, and bipolar disorder.

During the Veteran's personal hearing in February 2005, he 
offered testimony regarding treatment in service.  He 
indicated that he had been diagnosed with PTSD by a 
psychiatrist before coming to the VA and that he had been 
diagnosed with bipolar disorder 9 to 10 years before.  He 
indicated that he believed he had psychiatric symptoms since 
service.

A December 2005 VA psychiatry inpatient note completed by 
C.C., MD, reflects that he diagnosed the Veteran with major 
depression, history of dysthymic disorder, and history of 
cannabis dependence.  Dr. C. noted that he reviewed a service 
treatment record in which the Veteran was treated for anxiety 
and depression with antidepressants.  Dr. C. opined that the 
Veteran's chronic symptoms of depression could be linked to 
this, and recommended that he undergo a compensation 
examination in connection with his claim for service 
connection.

Subsequent VA medical records reflect treatment for dysthymic 
disorder and bipolar disorder.

At a November 2007 VA psychiatric examination, the examiner 
noted that the claims file was reviewed.  The examiner 
diagnosed bipolar II disorder, and cannabis abuse.  He stated 
that the Veteran was not diagnosed with a mood disorder 
during service, and that the medical records reflect that he 
was treated for substance abuse within a few years after 
discharge.  He noted that the Veteran did not begin to 
receive mental health treatment for depression or bipolar 
disorder until a number of years after discharge, and some of 
the records suggest that the mood disorder at that time was 
related to the substance abuse.  He opined that it was less 
likely as not that the Veteran's current diagnosis of bipolar 
II disorder either had its onset during military service or 
was causally related in some way to military service.

The Veteran contends that his current psychiatric disorder 
began in service and was manifested by nervousness and 
depression during service, and that he has had a chronic 
psychiatric disorder ever since service.

In this regard, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as opining that his current 
psychiatric disorder is related to his in-service complaints.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran and his representative's lay beliefs alone can 
serve to establish any association between the claimed 
psychiatric disorder and his military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The veteran was treated for some mental health symptoms in 
1965, during his active service, but service treatment 
records do not indicate that he was ever diagnosed with 
bipolar disorder or any chronic psychiatric disorder.  
Moreover, service treatment records dated from January 1966 
until his separation in 1967 are negative for treatment of 
psychiatric complaints, his work performance was described as 
outstanding during those years, and at service separation he 
was found to be psychiatrically normal.  The Board finds that 
chronicity of a psychiatric disorder during service has not 
been established.  Hence, evidence of continuity of 
symptomatology from the time of service until the present is 
required.  See 38 C.F.R. § 3.303(b).

The record indicates that there is a gap of more than 25 
years after his discharge from active service before he was 
diagnosed with bipolar disorder.  

Dr. C., a VA physician, opined that the Veteran's symptoms of 
depression "could be" linked with his symptoms of anxiety 
and depression in service.  The Board finds that this medical 
opinion is speculative.  The law is clear that service 
connection may not be predicated on a resort to mere 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to 
reopen a service connection claim, statement from physician 
about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (examining physician's opinion to 
the effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by in-service radiation exposure is insufficient to 
establish service connection).  Here, 
Dr. C utilized equivocal language and also acknowledged that 
further examination/review was in order.  As such, this 
opinion is of low probative value.  

Subsequently, after reviewing the claims file, including the 
Veteran's service treatment records, the November 2007 VA 
examiner opined that the current bipolar II disorder was not 
related to military service.  Given the comprehensiveness of 
this examiner's review, this opinion is of higher probative 
value and outweighs the other evidence of record.  

Despite the Veteran's contentions otherwise, the weight of 
the evidence does not demonstrate that his current bipolar 
disorder is etiologically related to service or any incident 
therein.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of a psychiatric disorder for over 25 years between the 
period of active duty and the evidence showing treatment for 
bipolar disorder is itself evidence which tends to show that 
no such disability was incurred as a result of service.

The evidence also indicates that the Veteran's psychiatric 
problems may be associated with substance abuse.  The law and 
regulations provide that compensation shall not be paid if 
the claimed disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.  Thus, service connection is not warranted on this basis.  

Therefore, the Board concludes that a preponderance of the 
evidence is against a finding that the Veteran's bipolar 
disorder with depression is related to his active service.  
Accordingly, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left Elbow and Low Back

The Veteran contends that he injured his left elbow and low 
back by lifting heavy ammunition repeatedly for months during 
service in Vietnam.

Service personnel records reflect that during his service in 
Vietnam, he performed maintenance on aircraft and weapons, 
and loaded and downloaded conventional munitions.

On entrance medical examination in October 1963, the 
Veteran's spine, upper extremities, and musculoskeletal 
system were listed as normal.  Hence, a back disability was 
not noted on entrance medical examination.  Service treatment 
records are negative for injuries to the left elbow or back 
and are negative for a diagnosis of a left elbow disability 
or a low back disability.  On discharge medical examination 
in July 1967, the Veteran's upper extremities, spine, and 
musculoskeletal system were listed as normal.  

Post-service medical records are negative for a left elbow or 
low back disability until the mid-to-late 1990s.

An August 1996 X-ray study of the left elbow showed mild 
degenerative changes of the left elbow, with no evidence of 
fracture or dislocation.  A November 1995 X-ray study of the 
low back showed Grade I anterior spondylolisthesis at the L5-
S1 vertebral body level.  The examiner noted degenerative 
changes and osteophyte formation.  There did not appear to be 
a pars defect.

At a February 1998 VA orthopedic examination, the Veteran 
reported that approximately 20 years ago, after discharge 
from the Air Force, he noted the gradual onset of pain across 
his lumbosacral spine, but he never sought any medical 
attention for his back.  He finally sought medical treatment 
about two and a half years ago.  He said that presently, his 
left elbow was OK, with no current complaints.  He denied 
left elbow pain.  He said the elbow was last painful six 
months ago.  The pertinent diagnoses were pain of the 
lumbosacral spine with no objective findings on clinical 
examination, and left elbow pain, with no objective findings.  
An X-ray study of the low back showed Grade I to II 
spondylolisthesis due to pars defect at L5-S1.  An X-ray 
study of the left elbow showed no large joint effusion, no 
displaced fractures, and no advanced degenerative changes.

By a letter dated in March 1999, a private chiropractor, 
M.T.L., D.C., indicated that he treated the Veteran in 
January 1999, and he complained of restricted movement of his 
left shoulder/arm/hand, mid back pain, restricted movement of 
the torso, scoliosis, low back pain and hip pain.  Dr. L. 
noted that he had examined him and reviewed his file, and 
opined that the Veteran's low back condition had its origin 
in spondylisthesis [sic] but the cause of his condition was 
the lifting activities associated with his service duties.  
He opined that the radiographic elbow spur was also causally 
related to his service duties as a result of a repetitive 
trauma disorder.  There is no indication that Dr. L. reviewed 
the Veteran's service treatment records.

At a December 2005 VA examination, the examiner noted that he 
had reviewed the claims file.  However, the examiner does not 
discuss any service treatment records in his report.  The 
Veteran reported that he had low back pain ever since he and 
another servicemember lifted a 750-pound bomb in Vietnam in 
the spring of 1966, and he injured his back.  The examiner 
diagnosed low back pain with grade I spondylolisthesis (pars 
defect).  He opined that the Veteran first injured his low 
back while in military service, and that his current low back 
pain was at least as likely as not related to his active 
service and was also related to his grade I spondylolisthesis 
(pars defect), which the examiner also found related to 
service.

In a December 2005 VA examination, the same VA examiner noted 
that he had reviewed the claims file.  However, the examiner 
does not discuss any service treatment records in his report.  
The Veteran reported that during service in the spring of 
1966, in Vietnam, he repeatedly lifted bombs.  The examiner 
stated that the Veteran "believes during this exercise he 
developed pain in the lateral aspect of his elbow."  The 
Veteran reported that he was treated symptomatically at that 
time, and said that after service he continued to have pain 
in the lateral aspect of his left elbow.  He described no 
specific surgery or injury other than repetitive usage during 
military service.  He also reported elbow pain with 
repetitive use in his job as a cobbler.  The examiner 
diagnosed left lateral epicondylitis "elbow spur."  He 
noted that the Veteran had a long history of lateral 
epicondylitis.  He stated that the Veteran "dates this first 
occurring during his military service in Vietnam beginning in 
the spring of 1966.  I believe his current disability is at 
least as likely as not the same as which occurred during his 
military service."

In a January 2006 medical opinion, a VA physician noted that 
she had extensively reviewed the claims files and the reports 
of the December 2005 VA examinations.  She noted that the 
service treatment records were silent for abnormality or 
complaint of dysfunction or symptoms at the left elbow, and 
there was no medical evidence of record showing diagnosis or 
treatment for a left elbow condition during military service, 
nor is there evidence of diagnosis or treatment for this 
condition within one year of discharge from service.  
Similarly, there was no evidence of treatment in service for 
a lumbar condition and no evidence of spine abnormality on 
medical examinations to include the discharge medical 
examination.  On review of the service treatment records 
there was no evidence of an abnormal finding on spine or 
joint examination to support the Veteran's claim that these 
conditions had their onset during military service.  

The January 2006 VA physician indicated that the December 
2005 VA examiner provided no rationale for his opinions 
regarding the etiology of the left elbow and low back 
disabilities, and that he formulated his opinion based solely 
on the Veteran's subjective history, as there is no objective 
medical evidence that the Veteran sustained an injury to the 
lumbar spine or to the left elbow during military service.  
She found that there is no evidence to support the Veteran's 
claim that these conditions had onset during military 
service.  She stated, "In conclusion, the Veteran's claimed 
left elbow condition and lumbar spine condition are not shown 
to have been present during military service nor are they 
shown to have been present within one  year from release.  To 
report that the Veteran's lumbar spine condition and left 
elbow condition are due to military service would be done 
only with speculation."

While the Veteran is credible to report on what he sees and 
feels (see Jandreau, supra), he is not competent to give a 
medical opinion as to whether his current left elbow and back 
disability were incurred in service because such an opinion 
requires medical expertise which he is not shown to have.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Similarly, the Veteran's self-reported lay history, 
transcribed in the March 1999 chiropractor's letter and the 
December 2005 VA examination reports, that his left elbow and 
low back disability are related to in-service injuries, do 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Dr. L. and the 
December 2005 VA examiner essentially repeated the Veteran's 
self-reported history when providing their medical opinions, 
and they did not identify any service treatment records 
showing injuries to the left elbow or low back.  As the 
service treatment records are in fact negative for any such 
injuries or medical findings to include residuals of 
injuries, and are negative for diagnoses of chronic 
disabilities of the left elbow and low back, the Board finds 
that the Veteran's statements in this regard to be 
incredible.  The Board therefore finds the March 1999 letter 
and the December 2005 VA examiner's medical opinion are 
entitled to limited probative weight, as the examiners 
neither reviewed the service treatment records, nor rendered 
an opinion based on substantiated facts.

Given the above, the Board gives more evidentiary weight to 
the medical opinion provided by the January 2006 VA examiner 
who, after a review of the record on appeal and a discussion 
of the service treatment records, opined that that the 
Veteran's current left elbow disability and low back 
disability are not related to service.

Moreover, the Board finds that the lack of any evidence of a 
left elbow disability or low back disability for nearly 30 
years between the period of active duty and the evidence 
showing treatment for these conditions is itself evidence 
which tends to show that no such disability was incurred as a 
result of service.  See Maxson, supra.
  
Therefore, the Board concludes that a preponderance of the 
evidence is against a finding that the Veteran's left elbow 
disability and low back disability are related to his active 
service.  Accordingly, the benefit-of-the-doubt-rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension, to include as secondary 
to an acquired psychiatric disorder, is denied.

Service connection for a bipolar disorder with depression is 
denied.

Service connection for a left elbow disability is denied.

Service connection for a low back disability is denied.




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


